—Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: The court properly denied discovery of plaintiffs income tax returns for 1986 and 1987 (see, Lauer’s Furniture Stores v Pittsford Place Assocs., 190 AD2d 1054, 1055). The court should have permitted discovery of plaintiffs bank statements for the year preceding the alleged burglary and discovery of cancelled checks for the purchase of video equipment, in addition to the cancelled checks for lost tapes already ordered by the court. In addition, *1039the court should have permitted discovery of contracts between plaintiff and P&C Food Markets, and discovery of invoices of plaintiff’s video tape players allegedly lost in the burglary. We further conclude that defendant insurer is entitled to a further deposition of plaintiff’s president and sole shareholder, and to an extension of time in which to complete discovery. We remit the matter, therefore, for a new discovery schedule. (Appeal from Order of Supreme Court, Oneida County, Grow, J.—Reargument.) Present—Green, J. P., Pine, Balio, Fallon and Doerr, JJ.